                            UNITED STATES DISTRICT COURT

                                DISTRICT OF MINNESOTA



 Craig Casler, as Trustee for the Heirs and
 Next-of-Kin of Abby Rudolph, deceased,

                  Plaintiffs,

 vs.
                                                        NOTICE OF JOINT
 MEnD Correctional Care, PLLC, and Michelle
                                                        MOTION FOR LEAVE TO
 Pender, individually and in her capacity as
                                                        FILE PUBLICLY
 Clay County Jail Nurse, and Clay County,
                                                        REDACTED VERSIONS
 Minnesota, and Julie Savat, individually and
                                                        OF SEALED DOCUMENTS
 in her capacity as Clay County Jail                    AND FOR CONTINUED
 Administrator, and Justin Roberts,                     SEALING
 individually and in his capacity as Clay
 County Assistant Jail Administrator, and CO
 Raynor Blum, CO Nancy Livingood, CO
 Ashley Johnson, CO Tiffany Larson, CO
 Deborah Benson, CO Jana Bartness, CO Ryan
 Magnuson, CO Anastacia Hermes, CO Joel
 Torkelson, CO Anthony Hanson, CO Amber
 Nelson, CO Cassie Olson, CO Devin Lien, CO
 Richard Stetz, CO Brianna, CO Amy Rood,
 and CO Lucas Heck, individually and in their
 capacities as Clay County Correctional
 Officers, and CO Kari, individually and in her
 capacity as Clay County Jail Correctional
 Officer and Clay County Jail Health Tech,

             Defendants.



         Please Take Notice that on September 11, 2019 at 11:00 am or as soon thereafter

as the Movants may be heard, in Courtroom #2 of the Federal Courthouse at 118 South

Mill Street, Fergus Falls, MN 56537, Petitioner, Craig Casler, and Defendants MEnD

Correctional Care, PLLC, and Michelle Pender will jointly move the Court as follows:


89725652.1
         1. Ordering that Docket Number 44 be removed from the public record;
         2. Ordering that the unredacted versions of Docket Numbers 43 and 45-1 shall remain
             under seal so as to protect confidential settlement information; and
         3. Ordering that the redacted public versions of Docket Number 43, attached to the
             Joint motion as Exhibit A, and Docket Number 45-1, attached to the Joint motion
             as Exhibit B, shall be made available to the public.


 Date: July 9, 2019                            BENNEROTTE & ASSOCIATES, P.A.


                                               By: s/ Vincent J. Moccio
                                                 Vincent J. Moccio (MN# 184640)
                                                 vincent@ bennerotte.com

                                               3085 Justice Way, Suite 200
                                               Eagan, Minnesota 55121
                                               T: 651-–842-–9257
                                               F: 651-–288-–0860

                                               ATTORNEYS FOR PLAINTIFFS



 Date: July 9, 2019                            LARSON · KING, LLP

                                               By: s/ Anthony J. Novak
                                                 Anthony J. Novak (0351106)
                                                  tnovak@larsonking.com

                                               2800 Wells Fargo Place
                                               30 E. Seventh Street
                                               St. Paul, MN 55101
                                               Tel: (651) 312-6500
                                               Fax: (651) 312-6618

                                               ATTORNEYS FOR DEFENDANTS MEND
                                               CORRECTIONAL CARE, PLLC AND
                                               MICHELLE PENDER


                                                 2
89725652.1
